DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 09/22/2022 has been entered.  Claims 1-22 are pending in the application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted and filed after the mailing date of the Non-Final Rejection on 07/11/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112 6th
Claim limitation “means for” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means” coupled with functional language “for” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  Since “means for” is not limited to any particular mechanism, the phrase is being interpreted under 35 U.S.C. 112, sixth paragraph.  Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claims 4, 11, 15, and 17 interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  Attorney has indicated in the remarks filed 06/22/2021 that the display 119 illustrated in FIG. 7 of the Subject Application, is but one example in the Subject Application of a means for indicating the charging status of a battery unit, among others. Also, retention means has been identified in annotated figure 7 by attorney as a detent type mating protrusion with slot type members on the housings.

Specification
The disclosure is objected to because of the following informalities: the electrical contacts 116 are shown as battery connections/contacts for batteries 112 on battery holders of battery housing 114 and are also electrical contacts 116 on inner cavity 118 wall of the battery housing 114 for connecting to contacts 126 of the housing.  Since 116 is two different structural features it tends to confusion as to which feature 116 is directed to.  Appropriate correction is required.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “116” has been used to designate both electrical contacts 116 on battery holders of battery housing 114 for batteries 112 and inner cavity 118 of the battery housing 114.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 8-9, 15, and 21, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hershberger et al. (WO 2018226945 A1) in view of Leimbach et al. (US 20140236184 A1) in view of Walker et al. (US 6126670 A).
Regarding claim 1, Hershberger et al. discloses a surgical instrument (30), comprising: an end effector (56 [0082-0083]) comprising a surgical cutting and fastening device configured to operably support a surgical staple cartridge [0082-0083]; a handle (36/44/50/52), comprising: a proximal end; a distal end a longitudinal axis extending between said proximal end and said distal end (figs. 1-2 and 10-11); a drive system (58) configured to actuate said end effector [0084]; and a battery dock (48) comprising a first post (74/82) extending longitudinally, wherein said post battery dock comprises first electrical contacts (76A/B/C), wherein said first electrical contacts are connected to said first post (Figs. 8-11 and 13), and wherein said first post defines a longitudinal axis; and a battery unit (34) releasably attachable to said battery dock [0077], wherein said battery unit secured to said battery dock (fig. 11B) during a securing motion, wherein securing motion is along said longitudinal axis (figs. 1-2 and 8-13), and wherein said battery unit comprises: rechargeable battery cells (64); 
a non-sterile housing (70/72/66), wherein said battery cells are positioned in said non-sterile housing ([0087-0089], FIG. 6); and 
a sterile housing (62) configured to receive said non-sterile housing, wherein said sterile housing comprises: a second post having a receiving cavity (68/78/114) defined inside said second post, the cavity (68) configured to receive said post from said battery dock; and second electrical contacts (80A/B/C) configured to electrically couple said battery cells of said non-sterile housing to said first electrical contacts of said battery dock when said battery unit is attached to said battery dock [0099]; and a retention member (78/156/158) configured to secure said sterile housing to said battery dock  [0094-0095, 0102-0104, 0112-0113].
Hershberger et al. fails to disclose or teach having the end effector comprises a surgical cutting and fastening device and the effector is configured to operably support a surgical staple cartridge; wherein said end effector comprises a firing member configured to eject staples from the surgical staple cartridge, a cavity defined in the handle, wherein said battery dock comprises the post extending longitudinally within the cavity and the second post having a receiving cavity is configured to receive said first post of said battery dock when said battery unit is attached to said battery dock.
Leimbach et al. teaches having a handle (106), an end effector (104) that comprises a surgical cutting and fastening device (306/108/152) and the effector is configured to operably support a surgical staple cartridge (304); wherein said end effector comprises a firing member (108) configured to eject staples from the surgical staple cartridge ([0047-0054, 0079-0080], figs. 1-5 and 17-26) and a cavity defined in the handle (figs. 1 and 7-8) housing a battery (506), wherein a battery dock (508/850) comprises a post (858) extending longitudinally within the cavity ([0081-0095], figs. 33-51).
Leimbach et al. states: “battery dock 508 may be or comprise a cavity in the handle 106 configured to receive at least a portion of the battery unit 506… battery dock 508 may comprise a post that is received by the battery unit 506” [0081].
Walker et al. teaches surgical handpiece (10) having an end effector (12) comprises a surgical cutting and fastening device (18) with a cavity (inside 22, fig. 1) defined in a handle, a battery dock (14) that comprises a post (40/62) extending longitudinally within the cavity having first electrical contacts (42a, 42b) connected to said first post (at 62) and a second post (56) having a receiving cavity (52) that is configured to receive said first post of said battery dock when said battery unit is attached to said battery dock (col. 4, lines 65-67, col. 5, lines 1-30, figs. 1-12).
Given the suggestion and teachings of Hershberger et al. to have either a drill effector, saw, or stapler, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the end effector to be configured to operably support a surgical staple cartridge; wherein said end effector comprises a firing member configured to eject staples from the surgical staple cartridge, a cavity defined in the handle, wherein said battery dock comprises the post extending longitudinally within the cavity and the second post having a receiving cavity is configured to receive said first post of said battery dock when said battery unit is attached to said battery dock for improved electrical connection and/or storing the battery in a sealed protective housing as taught by Leimbach et al. and further taught and evidenced by Walker et al.
Regarding claim 8, Hershberger et al. discloses a surgical instrument (30), comprising: an end effector (56 [0082-0083]) comprising a surgical cutting and fastening device configured to operably support a surgical staple cartridge [0082-0083]; a handle (36/44/50/52), comprising: a drive system (58) configured to actuate said end effector [0084]; and a battery dock (48) comprising a first post (74/82) and first electrical contacts (76A/B/C), wherein said first electrical contacts are defined on said first post (Figs. 8-11 and 13), and wherein said post defines a longitudinal axis; and a battery unit (34) releasably attachable to said battery dock [0077], wherein said battery unit is attached to said battery dock (fig. 11B) during a attachment motion, wherein securing motion is along said longitudinal axis along said longitudinal axis (figs. 1-2 and 8-13), and wherein said battery unit comprises: rechargeable battery cells (64); 
a first housing (70/72/66), wherein said battery cells are positioned in said first housing ([0087-0089], FIG. 6); and 
a second housing (62) configured to receive said first housing, wherein said second housing is configured to encapsulate said first housing (fig. 6) to create a sterile barrier (figs. 1-2, 6, and 8-13) between said first housing and said second housing, and wherein said second housing comprises: a second post having a receiving cavity (68/78/114) defined inside said second post, the cavity (68) configured to receive said post from said battery dock (48); and second electrical contacts (80A/B/C) configured to electrically couple said battery cells of said first housing to said first electrical contacts of said battery dock when said battery unit is attached to said battery dock; and a retention member (78/156/158) configured to secure said second housing to said battery dock  [0094-0095, 0102-0104, 0112-0113].
Hershberger et al. fails to disclose or teach having the end effector comprises a surgical cutting and fastening device and the effector is configured to operably support a surgical staple cartridge; wherein said end effector comprises a firing member configured to eject staples from the surgical staple cartridge, a cavity defined in the handle, wherein said battery dock comprises the post extending longitudinally within the cavity, wherein said battery dock comprises the post extending longitudinally within the cavity and the second post having a receiving cavity is configured to receive said first post of said battery dock when said battery unit is attached to said battery dock.
Leimbach et al. teaches having a handle (106), an end effector (104) that comprises a surgical cutting and fastening device (306/108/152) and the effector is configured to operably support a surgical staple cartridge (304); wherein said end effector comprises a firing member (108) configured to eject staples from the surgical staple cartridge ([0047-0054, 0079-0080], figs. 1-5 and 17-26) and a cavity defined in the handle (figs. 1 and 7-8) housing a battery (506), wherein a battery dock (508/850) comprises a post (858) extending longitudinally within the cavity ([0081-0095], figs. 33-51).
Leimbach et al. states: “battery dock 508 may be or comprise a cavity in the handle 106 configured to receive at least a portion of the battery unit 506… battery dock 508 may comprise a post that is received by the battery unit 506” [0081].
Walker et al. teaches surgical handpiece (10) having an end effector (12) comprises a surgical cutting and fastening device (18) with a cavity (inside 22, fig. 1) defined in a handle, a battery dock (14) that comprises a post (40/62) extending longitudinally within the cavity having first electrical contacts (42a, 42b) connected to said first post (at 62) and a second post (56) having a receiving cavity (52) that is configured to receive said first post of said battery dock when said battery unit is attached to said battery dock (col. 4, lines 65-67, col. 5, lines 1-30, figs. 1-12).
Given the suggestion and teachings of Hershberger et al. to have either a drill effector, saw, or stapler, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the end effector to be configured to operably support a surgical staple cartridge; wherein said end effector comprises a firing member configured to eject staples from the surgical staple cartridge, a cavity defined in the handle, wherein said battery dock comprises the post extending longitudinally within the cavity and the second post having a receiving cavity is configured to receive said first post of said battery dock when said battery unit is attached to said battery dock for improved electrical connection and/or storing the battery in a sealed protective housing as taught by Leimbach et al. and further taught and evidenced by Walker et al.
Regarding claims 15 and 21, Hershberger et al. discloses a surgical instrument (30), comprising: an end effector (56 [0082-0083])  configured to operably support a surgical staple cartridge [0082-0083]; wherein said end effector comprises a firing member configured to eject staples from the surgical staple cartridge [0082-0083]; an instrument housing (36/44/50/52 [0082-0083]), wherein said instrument housing comprises a battery dock (48) including a first post (74/82), wherein said post defines a longitudinal axis, wherein said battery dock comprises a first electrical contact (76A/B/C), and wherein said first electrical contact is attached to said post (Figs. 8-11 and 13); and a power unit (34) releasably attachable to said instrument housing, wherein said power unit is secured to said instrument housing during a securing motion, wherein securing motion is along said longitudinal axis (figs. 1-2, 6, and 8-13), and wherein said power unit comprises: rechargeable battery cells (64); 
a first housing (70/72/66), wherein said battery cells are positioned in said first housing ([0087-0089], FIG. 6); and 
a second housing (62), wherein said first housing is enclosed within said second housing to create a sterile barrier around said first housing (fig. 6), and wherein said second housing comprises: a cavity (68/78/114) configured to receive said post from said battery dock; and a second electrical contact (80A/B/C) configured to electrically couple said battery cells of said first housing to said first electrical contact of said battery dock when said power unit is attached to said instrument housing; and retention means (78/156/158) for securing said power unit to said instrument housing [0094-0095, 0102-0104, 0112-0113].
Hershberger et al. fails to disclose or teach having the end effector comprises a surgical cutting and fastening device and the effector is configured to operably support a surgical staple cartridge; wherein said end effector comprises a firing member configured to eject staples from the surgical staple cartridge, a first cavity defined in the handle, wherein said battery dock comprises the first post extending longitudinally within the first cavity and the second post having a second receiving cavity defined in second post that is configured to receive said first post of said power unit when said power unit is attached to said battery dock.
Leimbach et al. teaches having a handle (106), an end effector (104) that comprises a surgical cutting and fastening device (306/108/152) and the effector is configured to operably support a surgical staple cartridge (304); wherein said end effector comprises a firing member (108) configured to eject staples from the surgical staple cartridge ([0047-0054, 0079-0080], figs. 1-5 and 17-26) and a cavity defined in the handle (figs. 1 and 7-8) housing a battery (506), wherein a battery dock (508/850) comprises a post (858) extending longitudinally within the cavity ([0081-0095], figs. 33-51).
Leimbach et al. states: “battery dock 508 may be or comprise a cavity in the handle 106 configured to receive at least a portion of the battery unit 506… battery dock 508 may comprise a post that is received by the battery unit 506” [0081].
Walker et al. teaches surgical handpiece (10) having an end effector (12) comprises a surgical cutting and fastening device (18) with a cavity (inside 22, fig. 1) defined in a handle, a battery dock (14) that comprises a post (40/62) extending longitudinally within the cavity having first electrical contacts (42a, 42b) connected to said first post (at 62) and a second post (56) having a receiving cavity (52) that is configured to receive said first post of said battery dock when said battery unit is attached to said battery dock (col. 4, lines 65-67, col. 5, lines 1-30, figs. 1-12).
Given the suggestion and teachings of Hershberger et al. to have either a drill effector, saw, or stapler, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the end effector to be configured to operably support a surgical staple cartridge; wherein said end effector comprises a firing member configured to eject staples from the surgical staple cartridge, a cavity defined in the handle, wherein said battery dock comprises the post extending longitudinally within the cavity and the second post having a receiving cavity is configured to receive said first post of said battery dock when said battery/power unit is attached to said battery dock for improved electrical connection and/or storing the battery/power unit in a sealed protective housing as taught by Leimbach et al. and further taught and evidenced by Walker et al.
Regarding claims 2 and 9, Hershberger et al. discloses battery cells (64) are positioned in said non-sterile housing such that all of said battery cells are electrically connected at the same time [0085-0091], Leimbach et al.  battery cells (506) are positioned in said non-sterile housing such that all of said battery cells are electrically connected at the same time ([0081-0095], figs. 33-51).  

Claim(s) 3-7, 10-14, 16-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hershberger et al. (WO 2018226945 A1) in view of Leimbach et al. (US 20140236184 A1) in view of Walker et al. (US 6126670 A) in view of Stulen et al. (US 20120115005 A1) and further in view of Beckman et al. (US 20160249915 A1).
Regarding claims 4-7, 11-14, 17-20, Hershberger et al. teaches having a PCB (72), controller board 66 controlling discharge rate, monitor health of battery, and recharging battery, a rechargeable battery monitored with motor control, status conditions of the battery and the batteries with sensor for providing feedback data [0085-0091].
Hershberger et al./Modified Hershberger et al. fails to explicitly disclose a means for indicating a charging status of said battery unit to a user of said surgical instrument, wherein said non-sterile housing comprises a display configured to indicate to a user of said surgical instrument the remaining electrical capacity of said battery cells, and wherein the remaining electrical capacity is displayed as a number of remaining actuations of said drive system, as the time until said battery cells are drained when said battery cells are discharged at a predetermined voltage, current, or power level, wherein said non-sterile housing comprises a control circuit which limits the current draw of said surgical instrument to a predefined threshold.
Stulen et al. teaches having a PCB, controller board 120 controlling discharge rate, monitor health of battery, and recharging battery [0024-0027, 0033] and also teaches having a rechargeable battery monitored with motor control, monitoring status of cooling of cooling heat sink [0044-0045].
Stulen et al. states: “controller board (120) may be operable to monitor the general health of battery pack (110). Indeed, controller board (120) may be operable to provide any suitable functionality” [0033]
Beckman et al. teaches having a voltage regulator (22126), a battery such as lithium battery 502/5461/5470 with a means (handle 1100/5310 charge circuit 5471’) for indicating a charging status, [0186-0189, 0220, 0229-0233], a charging station (1106/1700),  of said battery unit to a user of said surgical instrument, wherein said non-sterile housing comprises a display (1132/1709) configured to indicate to a user of said surgical instrument the remaining electrical capacity of said battery cells, and wherein the remaining electrical capacity is displayed as a number of remaining actuations of said drive system [0195-0214, 0218, 0221,0225, 0238-0240, 0252-0254, 0311], figs. 10-13, 21-37) as the time until said battery cells are drained when said battery cells are discharged at a predetermined voltage, current, or power level, wherein said non-sterile housing comprises a control circuit which limits the current draw of said surgical instrument to a predefined threshold and teaches adding battery’s (supplemental battery [0361-0367]) to increase power when power below threshold [0179, 0252, 0304-0318, 0343-0367, figs. 19-29, 38-47).
Given the teachings of Hershberger et al. of having a PCB, controller board  controlling discharge rate, recharging battery, and the batteries with sensor for providing feedback data, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the controller/PCB to include a means for indicating a charging status of said battery unit to a user of said surgical instrument, wherein said non-sterile housing comprises a display configured to indicate to a user of said surgical instrument the remaining electrical capacity of said battery cells, and wherein the remaining electrical capacity is displayed as a number of remaining actuations of said drive system, as the time until said battery cells are drained when said battery cells are discharged at a predetermined voltage, current, or power level, wherein said non-sterile housing comprises a control circuit which limits the current draw of said surgical instrument to a predefined threshold for feedback and power control purposes as taught by Stulen et al. and Beckman et al.
Regarding claims 3, 10, and 16, Hershberger et al. discloses having any suitable nickel or lithium chemistry cell [0088], Stulen et al. teaches having NiMH batteries, Li-ion batteries and “(e.g., prismatic cell type lithium ion batteries, etc.), Ni-Cad batteries, or any other type of power source as may be apparent to one of ordinary skill in the art in light of the teachings herein” [0024] but fails to explicitly disclose having aleast one battery cell of said battery cells is selected from the group consisting of a CR123 cell and a CR2 cell.  Leimbach et al. teaches having at least one battery cell of said battery cells is selected from the group consisting of a CR123 cell and a CR2 cell [0082, 0088].  Beckman et al. also teaches having at least one battery cell of said battery cells is selected from the group consisting of a CR123 cell and a CR2 cell [0179]. 
Hershberger et al./Modified Hershberger et al. discloses the claimed invention except having any suitable nickel or lithium chemistry cell batteries instead of CR123 cell and a CR2 battery cell. Leimbach et al. and Beckman et al. shows that CR123 cell and a CR2 cell is an equivalent structure known in the art. Therefore, because these two batteries were art-recognized- equivalents at the time the invention was made, one of ordinary skill in the art would have found obvious to substitute CR123 cell and a CR2 cell batteries for nickel or lithium chemistry or NiMH batteries, Li-ion batteries Ni-Cad.  

Claim(s) 22, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hershberger et al. (WO 2018226945 A1) in view of Leimbach et al. (US 20140236184 A1) in view of Walker et al. (US 6126670 A) and further in view of Barlev et al. (US 20030149424 A1).
Regarding claim 22, Hershberger et al. teaches having the second housing comprises a body portion (62) and a lid (62A).
Hershberger et al./Modified Hershberger et al. fails to explicitly disclose the second housing the lid is pivotable relative to said body portion between an open position and a closed position, and wherein said second housing encapsulates said first housing when said first housing is positioned in said body portion and said lid is in said closed position.
Leimbach et al. teaches having second housing (506/812) having a lid (804) is pivotable relative to said body portion between an open position and a closed position (pivots via latches 806), and wherein said second housing encapsulates said first housing when said first housing is positioned in said body portion and said lid is in said closed position (figs. 33-38).
Barlev et al. teaches a surgical instrument (70) having a first housing (12) and a second sterile housing (10) having a body portion (30, fig. 2) and a lid (40) pivotable relative to said body portion between an open position and a closed position (via hinge 44), and wherein said second housing (30) encapsulates said first housing (12) when said first housing is positioned in said body portion and said lid is in said closed position ([0024-0027], figs. 1-7) and the interior of the sterile transfer container 10 is provided with positive and negative electrical post 14 that couples to complementary sockets in battery 12 [0024]. 
Given the teachings of Hershberger et al. of having the second housing comprises a body portion and a lid, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the second housing to have a lid pivotable relative to said body portion between an open position and a closed position, and wherein said second housing encapsulates said first housing when said first housing is positioned in said body portion and said lid is in said closed position for protecting the battery and for sanitation purposes as taught by Leimbach et al. and Barlev et al. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Examiner suggest defining/reciting in the claim(s) how the battery dock and posts along with the electrical contacts 116, 126, and 108 form an electrical pathway as are described in the specification –
Applicant’s specification: “The battery housing 114 comprises a cavity 118 and electrical contacts 116. The electrical contacts 116 and electrical contacts 126 provide a portion of an electrical pathway from the batteries 112 to the surgical instrument 100 [0113] …the battery unit 110 is assembled within the battery dock 104, the electrical contacts 116, 126, and 108 form an electrical pathway from the batteries 112 to the surgical instrument [0115].

Conclusion           
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5626979 A - battery pack 31 having grooves 44, 45 and cavities 37/38 terminals docking to posts 74/75 and see references cited, form 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731